Citation Nr: 1210830	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  05-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling for the portion of the claim/appeal period prior to September 21, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2007, the Veteran presented testimony before the undersigned Veterans Law Judge by videoconference.  A transcript of the hearing is associated with the record.  

This claim was previously denied by the Board in February 2009.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In March 2010, the Court Clerk signed a Joint Motion for Partial Remand (JMR) ordering that the portion of the Board's February 2009 decision denying an increased rating for PTSD be vacated and remanded for readjudication.  

This case was previously remanded in July 2010 for evidentiary development and now returns to the Board following such action.

Because the Veteran was awarded a 100 percent disability rating for PTSD effective September 21, 2010 in a December 2011 rating decision, that issue as it relates to that portion of the claim/appeal period is no longer subject to appellate review.  However, the remainder of the appeal period where the Veteran is only in receipt of a 50 percent rating remains before the Board as reflected on the first page of this decision.    

For reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2010, the Board remanded the issue of entitlement to an increased rating for PTSD for further evidentiary development.  At that time, the Board ordered the AMC to obtain the Veteran's VA medical records from Topeka for psychiatric treatment and/or hospitalization from August 2007 to the present and to schedule the Veteran for a psychiatric examination to assess the current level of severity of his service-connected PTSD.  After the development was completed, the AMC was to readjudicate the claim on the merits and furnish the Veteran and his representative with a SSOC if the benefits sought were not granted.  

In December 2011, the AMC granted an increased evaluation of 100 percent for PTSD effective September 21, 2010, the date of the VA medical examination ordered by the Board.  The AMC noted that the rating decision represented a full and final determination of the issue on appeal and, as such, considered the issue resolved in full.

However, the AMC did not assign the maximum disability rating of 100 percent for PTSD for the portion of the claim/appeal period prior to September 21, 2010.    Consequently, the appeal for a disability rating higher than 50 percent for PTSD remains before the Board as it relates to such period.  

The AMC mistakenly wrote that the December 2011 rating decision represented a full grant of the benefits sought on appeal and considered the issue resolved in full.  The AMC did not furnish the Veteran or his representative with a SSOC, as directed by the Board in its prior remand, although the issue of an increased rating for PTSD for the portion of the claim/appeal period prior to September 21, 2010 remains at controversy.   

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to increased rating for PTSD for the portion of the appeal period prior to September 21, 2010, taking into account any additional relevant evidence submitted since the Board's February 2009 decision was issued.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a SSOC and an appropriate period of time for response.  Thereafter, return the case to the Board for further review, if in order.

This case is being remanded to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

